Citation Nr: 1627473	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease, and to include as due to exposure to herbicides, asbestos, and lead paint fumes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this matter in June 2015 for additional development.  After conceding that the Veteran was exposed to herbicides to include Agent Orange while in the Republic of Vietnam the Appeals Management Center granted of entitlement to service connection for type II diabetes mellitus.  As such, that issue is no longer before the Board.

The Veteran testified before a Decision Review Officer in August 2011 and before the undersigned during an April 2015 videoconference hearing.  Transcripts are associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The record does not contain an adequate medical opinion addressing the etiology of the Veteran's hypertension.  Hence, further development is required.  In this regard, the Veteran was not given a VA examination for hypertension and the Board lacks the medical expertise to determine the nature and etiology of his essential hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran has a current diagnosis of essential hypertension, in-service exposure to herbicides has been conceded, and the Veteran has submitted excerpts from a medical research study that found a correlation between essential hypertension and herbicide exposure.  Given these factors, a VA examination is warranted.  Id.

Respiratory

The record does not contain an adequate medical opinion addressing the etiology of the Veteran's respiratory disability; hence, further development is required.  While the appellant underwent a VA respiratory examination in June 2012, that examiner did not provide a clear opinion regarding question of entitlement to direct service connection.  Rather, the examiner opined that the claimed condition was not at least as likely as not proximately due to or the result of the Veteran's service-connected disability because the primary etiology for his chronic obstructive pulmonary disease was his 39-year history of tobacco abuse.  The examiner, however, noted that exposures to fumes and asbestos could have made the claimant's chronic obstructive pulmonary disease worse given that there was a "synergistic effect" of exposures on the lungs during active duty.  

The examiner also did not address relevant medical evidence, including private physician Dr. Donovan's November 2010 opinion that, while the Veteran's in-service exposures may not have been the single etiology of his pulmonary issues, "it is clear that they were certainly a contributing factor."  

A new VA examination and new opinions are necessary before the Board can make a fully-informed decision on the appeal.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination of his hypertension.  Provide the examiner with access to the Veteran's electronic Veterans Benefits Management System and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.  After the examiner has reviewed the evidence, including a copy of this Remand, the research literature provided by the appellant and his lay hearing testimony opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that hypertension is related to the Veteran's active service from November 1969 to November 1973, to include due to his inservice exposure to Agent Orange and other herbicides.  The examiner must also opine whether it is at least as likely as not that hypertension is proximately due to or aggravated by diabetes mellitus, type II.  A complete and fully reasoned rationale must be provided for any opinion offered.  

The examiner must comment on evidence in the Veteran's service treatment records and in the medical research study submitted by the Veteran.  See October 1969 Enlistment Medical Examination (blood pressure of 156/86); November 1973 Release from Active Duty Medical Examination (blood pressure of 140/90); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015) (defining "hypertension" and "isolated systolic hypertension"); Air Force Health Study Comprehensive Report:  An Epidemiologic Investigation of Health Effects in Air Force Personnel Following Exposure to Herbicides 7-4 (2005) (correlation within sample between essential hypertension and herbicide exposure).  

The examiner must consider the Veteran's and his spouse's lay testimony regarding the onset and duration of symptoms.  The examiner is advised that the Veteran and his spouse are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or his spouse, the examiner should explain why.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), a deficiency in the record or the examiner (i.e., additional facts are required), or by a lack of necessary knowledge or training.

2.  Schedule the Veteran for a new VA examination of his respiratory disability by a VA pulmonologist.  Provide the pulmonologist with access to the Veteran's electronic Veterans Benefits Management System and Virtual VA claims files.  The pulmonologist must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

After reviewing the evidence, including this Remand and the Veteran's lay testimony during his hearings, the pulmonologist must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that any respiratory disability, to include chronic obstructive pulmonary disease, asthma, or bronchitis, is related to the Veteran's active service from November 1969 to November 1973, including conceded herbicide exposure.  A complete and fully reasoned rationale must be provided for any opinion offered.  

The examiner must address the Veteran's and his spouse's lay testimony regarding his various in-service exposures and the onset and duration of symptoms.  See August 2011 Decision Review Officer Hearing at 3-12 (spouse noticed that after their marriage in 1974, the Veteran began wheezing a lot at night); September 2011 Statement (sought treatment at VA facility in late 1970s for pleurisy); April 2013 VA Memorandum (VA treatment records from the relevant facility, including any archived records, have been destroyed); April 2015 Videoconference Hearing at 13-16, 34-35 (treated at VA from about 1975-1978; spouse first noticed he was wheezing a lot in 1974-1975); id. at 38-39 (reporting having constantly had bronchitis since service); id. at 46-48 (listing various in-service exposures and noting that a medical practitioner said that not everyone who smokes develops chronic obstructive pulmonary disease and not everyone with chronic obstructive pulmonary disease has smoked). 

The examiner is advised that the Veteran and his spouse are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or his spouse, the examiner should explain why.

The examiner must comment on the medical research study submitted by the Veteran, Dr. Donovan's November 2010 letter, and the June 2012 VA examiner's report and opinions.  See Air Force Health Study Comprehensive Report:  An Epidemiologic Investigation of Health Effects in Air Force Personnel Following Exposure to Herbicides 17-3 (2005) (correlation within sample between asthma, pleurisy, wheezing, and bronchitis and herbicide exposure); November 2010 Dr. Donovan Letter ("it is clear that [the Veteran's various in-service exposures] were certainly a contributing factor"); September 2009 VA Treatment Records (noting two cases of bronchitis, diagnosed by CT scan); June 2012 VA Respiratory Examination; June 2012 VA Pulmonary Function Testing (clinical correlation is indicated for differentiation of pulmonary vascular or pulmonary parenchymal disease; obstructive airway disease in presence of normal DLCO indicates chronic bronchitis or asthma); August 2012 VA Respiratory Addendum Opinion; May 2015 Dr. Donovan Treatment Records (questionable bronchitis/pneumonia; diagnosing chronic obstructive pulmonary disease, deteriorated).

If the requested opinions cannot be rendered without resorting to speculation, the pulmonologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), a deficiency in the record or the pulmonologist (i.e., additional facts are required), or by a lack of necessary knowledge or training

3.  After the development requested has been completed, the AOJ should review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, provide the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

